Title: General Orders, 18 August 1780
From: Washington, George
To: 


					
						Head Quarters Orangetown Friday August 18. 1780
						
							Parole Westerley 
							 Countersigns Take CareWatchword Be attentive
						
					
					[Officer] For the day Tomorrow[:] Brigadier General stark
					In the present state of our Magazines of provisions it is of the greatest importance that we should use all possible Oeconomy and Care in the distribution.
					The General therefore directs and earnestly requests all officers who

sign returns to be particularly circumspect in preventing imposition by which he will render an essential service to the army and to his Country.
				